DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 20 January 2021 have been fully considered but they are not persuasive. Applicant argues that Skolaude does not disclose the compression spring acting on the hold down device is arranged co-axially with the compression spring acting on the punch.  However, as seen in figure 2a, spring 72 is arranged co-axially with spring 84 as they both have a common axis (the up and down axis).  Applicant also argues that structure 86 does not read on the inner die.  However, as per applicant’s claim, the inner die merely has to be rigidly connected to the housing and the inner die and housing are disposed coaxially within one another so as to be routed out of the housing by way of the free ends of said downholder and dies.  Inner die (86) is coaxially disposed within the housing (8) and is capable of performing this function.  As such, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 16, the phrase “”a downholder, by way of pins, being pushed counter” is indefinite as it is unclear if applicant is positively claiming the pins or if this is merely intended use.  Further, it is unclear if applicant is attempting to claim the pins are attached to or press on the downholder, if they are simply some part of the tool carrier or merely something that is used with the tool carrier to perform this function.  For the purpose of examination 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20179/0259326 to Skolaude (Skolaude).
Concerning claim 1, Skolaude discloses a tool carrier for a clinching installation, comprising: 
a housing (8) having a longitudinal axis (L), in which the housing comprises: 
a downholder (22) which is impinged by a first compression spring (84),
an outer die (80D) which is impinged by a second compression spring (72), and 
an inner die (86) which is rigidly connected to the housing are disposed coaxially within one another so as to be routed out of the housing by way of the 
Concerning claim 2, Skolaude discloses the second compression spring (72) is supported on a hollow-cylindrical sleeve (82) which is operatively connected to the outer die (80D), a first ring (82) which is operatively connected to the downholder being received in a sliding manner in an internal bore of said hollow-cylindrical sleeve, the first compression spring (84) being supported on said first ring (82), and in that the first ring (82) has a central bore through which the inner die (86) is routed. 
Concerning claim 6, Skolaude discloses the housing (8) is configured in two parts (76, 70), wherein a lower part (74) provided with a central bore is capable of being screw-fitted onto an upper part (70) that is connectable to a machine tool (as it is capable of being screw fit via 78). 
Concerning claim 7, Skolaude discloses the housing is configured in three parts, wherein an inner internal part (74) that comprises the inner die is capable of being screw-fitted into or onto the upper part (via 78).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-15 are allowed as claim 8 is simply claim 3 in independent form. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415.  The examiner can normally be reached on M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        03/24/2021